DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2022, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1, 3, 10, and 12 were modified and claims 2 and 11 were canceled in a preliminary amendment filed on June 24, 2022.
Claims 1, 3-10, and 12-16 are pending and are rejected under 35 U.S.C. §101.
Claims 1, 3-6, 8-10, and 12-16 are rejected under 35 U.S.C. §103.
Claims 10 and 12-16 are being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).
Claims 10 and 12-16 are rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph).
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collecting unit,” “scheduling unit,” “evaluating unit,” “first evaluating unit,” and “second evaluating unit” in independent claims 10 and/or 12-14; and “applying unit” in dependent claims 15-16.  
The Examiner notes that the term “unit” is not explicitly defined in the specification.  Since the associated functional descriptors (i.e., “collecting,” “scheduling,” “evaluating,” and “applying”) provide no indication of how the units are implemented, the functional descriptors are not considered to be a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim limitations referring to “collecting unit,” “scheduling unit,” “evaluating unit,” and/or “applying unit” in claims 10 and 12-16 invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While the specification (see paragraphs [0023]-[0028]) discusses the satellite system in which the units operate, it does not provide any details or structure for performing the claimed functions of these “units.”  Since the claimed functions of the “units” could potentially be performed using hardware, software, or a combination of hardware and software, the term “unit” does not provide an adequate description of a particular structure such that one of ordinary skill in the art would understand the structure being used to implement the claimed functions.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, and 12-16
Claims 1, 3-10, and 12-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the claimed invention is directed to collecting and performing calculations on data without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1 and 3-9 describe a process/method, and claims 10 and 12-16 describe an apparatus, therefore satisfying Step 1 of the analysis.
	
Step 2 Analysis for Claims 1 and 3-9
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites the limitations “establishing a scheduling policy for the task based on the hardware information and the workload information;” and “quantifying the soft error stability and the hard error stability in accordance with the scheduling policy, wherein the quantifying includes: calculating an error occurrence probability associated with the soft error stability by considering the scheduling policy; and calculating a system lifetime associated with the hard error stability based on the hardware information, the scheduling policy, and ambient temperature information of the satellite system.”  
The limitation for establishing a scheduling policy in claim 1 describes a decision-making process which, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components (i.e., use of a computing device).  That is, nothing in the claim elements preclude the steps for the determination of how to establish a scheduling policy from practically being performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.
The limitations for quantifying the soft error stability and the hard error stability describe processes that, under their broadest reasonable interpretation, are directed to mathematical concepts and/or performing mathematical calculations. 
The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. These limitations also fall into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind.
Although the limitations fall under multiple exceptions (e.g., a mathematical concept-type abstract idea and a mental process-type abstract idea), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the Examiner to identify that the limitations align with at least one judicial exception, and to conduct further analysis based on that identification. See October 2019 Update at Section I.B.
Accordingly, claim 1 recites one or more abstract ideas.
Dependent claim 3 contains limitations which describe determining an iterative performance level as part of establishing a scheduling policy and are directed to performing the abstract idea(s) identified in claim 1.
Dependent claim 4 contains limitations which describe the acquired hardware information and are directed to performing the abstract idea(s) identified in claim 1.
Dependent claims 5-6 contain limitations which describe calculating a system lifetime and are directed to performing the abstract idea(s) identified in claim 1.
Dependent claim 7 contains limitations which describe the iterative performance level and are directed to performing the abstract idea(s) identified in claim 1.
Dependent claims 8-9 contain limitations which describe updating a scheduling policy and are directed to performing the abstract idea(s) identified in claim 1.
Accordingly, claims 1 and 3-9 each recite a judicial exception.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 contains limitations referring to a “processor” and a “satellite system.”  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The “processor” and “satellite system” recited in the claim are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1 further recites the limitations of “acquiring hardware information of a processor which is loaded in the satellite system;” and “acquiring workload information including a task which is performed by the processor.”  The limitations describe the collection of data in a generic manner and represents insignificant extra-solution activity (see MPEP Section 2106.05(g)).  As such, the limitations do not integrate the identified abstract idea(s) into a practical application.
Claims 3-7 and 9 contain limitations which describe further details and mathematical calculations associated with the identified abstract idea(s).  However, these limitations contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 8 contains the additional limitations of “acquiring an operation requirement for the satellite system;” and “updating the scheduling policy such that the quantified soft error stability and hard error stability match the operation requirement.”  These limitations describe the collection of data and application of the abstract idea(s), respectively, in a generic manner. As such, the limitations represent insignificant extra-solution activity (see MPEP Section 2106.05(g)) and do not integrate the identified abstract idea(s) into a practical application.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
Claim 1 contains limitations referring to a “processor” and a “satellite system.”  The “processor” and “satellite system” recited in the claim are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1 further recites the limitations of “acquiring hardware information of a processor which is loaded in the satellite system;” and “acquiring workload information including a task which is performed by the processor.”  The limitations describe the collection of data in a generic manner and represent insignificant extra-solution activity (see MPEP Section 2106.05(g)).  As such, the limitations do not amount to significantly more than the identified abstract idea(s).
Claims 3-7 and 9 contain limitations which describe further details and mathematical calculations associated with the identified abstract idea(s).  However, the limitations contain no additional elements that would amount to significantly more than the abstract idea(s) identified in the independent claim.
Claim 8 contains the additional limitations of “acquiring an operation requirement for the satellite system;” and “updating the scheduling policy such that the quantified soft error stability and hard error stability match the operation requirement.”  These limitations describe the collection of data and application of the abstract idea(s), respectively, in a generic manner without providing any details regarding a specific problem being solved or specific remedial actions being taken.  As such, the limitation represents insignificant extra-solution activity and contain no additional elements that would amount to significantly more than the identified abstract idea(s).

Conclusion
In light of the above, the limitations in claims 1 and 3-9 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1 and 3-9 are therefore not patent eligible.

Step 2 Analysis for Claims 10 and 12-16
	Claims 10 and 12-16 contain limitations for an apparatus which are similar to the limitations for the methods specified in claims 1, 3-6, and 8-9.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claims 10 and 12-16 is similar to that presented above for claims 1, 3-6, and 8-9.
	Claims 10 and 12-16 contain references to various “units” (i.e., “collecting unit,” “scheduling unit,” “evaluating unit,” and “applying unit”) which perform different functionality described in the claims.  These “units” are generic terms and provide no details or structure regarding how they are implemented.  As such, these terms do not integrate the identified abstract idea(s) into a practical application or amount to significantly more than the identified abstract idea(s).
In light of the above, the limitations in claims 10 and 12-16 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 10 and 12-16 are therefore not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10
Claims 1 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma et al. ("Online Resource Management for Improving Reliability of Real-Time Systems on “Big–Little” Type MPSoCs," IEEE, 2020).

Claim 1
	Regarding claim 1, Ma discloses:
A satellite system optimizing method considering a hard error stability and a soft error stability, the optimizing method comprising: 
acquiring hardware information of a processor which is loaded in the satellite system (Ma: Figure 2; pg 92, Section V.B. (State collector collects system state in each sampling window.  The system state includes which cores are active and each active core’s frequency, operating temperature, and utilization.)); 
acquiring workload information including a task which is performed by the processor (Ma: Figure 2; pg 92, Section V.B. (State collector collects system state in each sampling window.  The system state includes which cores are active and each active core’s frequency, operating temperature, and utilization.)); 
establishing a scheduling policy for the task based on the hardware information and the workload information (Ma: pg 90, Section III.B. (Tasks are scheduled according to real-time scheduling policy); pg 94, Section VII.A. (System state used to generate schedule.)); and 
quantifying the soft error stability and the hard error stability in accordance with the
scheduling policy (Ma: pg 90, Sections III.C. and III.D. (determine soft-error reliability and lifetime reliability)), 
wherein the quantifying includes: 
calculating an error occurrence probability associated with the soft error stability by
considering the scheduling policy (Ma: pg 90, Section III.C. (soft-error reliability of a single core in a time interval is the probability that soft errors occur during the time interval)); and 
calculating a system lifetime associated with the hard error stability based on the hardware information, the scheduling policy, and ambient temperature information of the satellite system (Ma: pg 90, Section III.D. (Lifetime reliability, which is typically measured by the mean-time-to-failure (MTTF), is dependent on multiple wear-out effects.  Thermal profiles, hardware, and temperature are considered when calculating the MTTF.)).

Ma teaches collecting system state information (which includes information pertaining to the hardware and workload), scheduling tasks according to a real-time scheduling policy, and calculating soft-error reliability and lifetime reliability (corresponding to error occurrence probability and system lifetime, respectively, in the claim).  Ma does not explicitly teach calculating “soft error stability” and “hard error stability.”  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to be able to determine the “soft error stability” and the “hard error stability” for a system using the teachings of Ma for calculating soft error reliability and lifetime reliability.

Claim 10
	Claim 10 contains limitations for an apparatus which are similar to the limitations for the method in claim 1, and is rejected under 35 U.S.C. § 103 for the same reasons.

Claims 3 and 12
Claims 3 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma et al. ("Online Resource Management for Improving Reliability of Real-Time Systems on “Big–Little” Type MPSoCs," IEEE, 2020) in view of Salsbery et al. (U.S. Patent No. 8,478,567).

Claim 3
Regarding claim 3, Ma does not explicitly disclose, but Salsbery teaches:
The optimizing method according to claim 1, wherein in the establishing of a scheduling policy, an iterative performance level for each task to perform at least one of a detecting operation and a correcting operation of a possible error during the task is determined (Salsbery: Col. 15, Lines 25-50).

Ma does not explicitly teach determining an iterative performance level as described in the claim.  Salsbery teaches performing real-time error tracing and real-time validation that a mobile device is operating in the most efficient mode available while maintaining a desired performance level (Salsbery: Col. 15, Lines 25-50).  The evaluation of performance level in real-time would necessarily require iterative updates of information needed to determine the current performance level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Salsbery in conjunction with a system such as that taught by Ma.  One of ordinary skill in the art would be motivated to do so to improve workload estimation so that a desired performance level can be maintained (Salsbery: Col. 14, Line 60 to Col. 15, Line 5; Col. 15, Lines 25-50).

Claim 12
	Claim 12 contains limitations for an apparatus which are similar to the limitations for the method in claim 3, and is rejected under 35 U.S.C. § 103 for the same reasons.

Claims 4-6 and 13-14
Claims 4-6 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma et al. ("Online Resource Management for Improving Reliability of Real-Time Systems on “Big–Little” Type MPSoCs," IEEE, 2020) in view of Salsbery et al. (U.S. Patent No. 8,478,567) in further view of Portolan et al. (U.S. Patent Publication No. 2014/0223237).

Claim 4
Regarding claim 4, Ma in view of Salsbery does not explicitly disclose, but Portolan teaches:
The optimizing method according to claim 3, wherein the hardware information includes information about a heat generation pattern and a power consumption pattern of the processor in accordance with performance of the task (Portolan: ¶ [0038]).

Ma in view of Salsbery teaches considering thermal profiles and power consumption, but does not explicitly teach utilizing a heat generation pattern and a power consumption pattern of the processor as described in the claim.  Portolan teaches providing enhancing information to a scheduler which includes power consumption peaks and hot spots within the system (Portolan: ¶ [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Portolan in conjunction with a system such as that taught by Ma in view of Salsbery.  One of ordinary skill in the art would be motivated to do so to improve determination of the soft-error reliability and lifetime reliability of the system.

Claims 5-6
Regarding claim 5, Ma in view of Salsbery and Portolan discloses: 
The optimizing method according to claim 4, wherein in the calculating of a system lifetime, the system lifetime is calculated by reflecting the heat generation pattern and the power consumption pattern which change based on the iterative performance level (Ma: pg 90, Section III.D. (Lifetime reliability, which is typically measured by the mean-time-to-failure (MTTF), is dependent on multiple wear-out effects.  Thermal profiles, hardware, and temperature are considered when calculating the MTTF.) and pg 92, Section IV. (migrate tasks between high-performance and low-power cores at run time to guarantee tasks are always executed on the most power efficient cores to dynamically improve reliability. This task migration reducing power consumption and temperature allows the cores to execute at a high core frequency and achieves a high soft-error reliability); Portolan: ¶ [0038] (use power consumption peaks and hot spots within the system to schedule access requests/responses (tasks))).

Regarding claim 6, Ma in view of Salsbery and Portolan discloses: 
The optimizing method according to claim 5, wherein in the calculating of a system lifetime, the system lifetime is calculated by considering at least one failure mechanism among electromigration (EM), time-dependent dielectric breakdown (TDDB), stress migration (SM), and thermal cycling (TC), based on the ambient temperature information, the heat generation pattern, and the power consumption pattern (Ma: pg 90, Section III.D. (consideration of electromigration as source of faults)).

Claims 13-14
	Claim 13 contains limitations for an apparatus which are similar to the limitations for the method in claims 4-5, and is rejected under 35 U.S.C. § 103 for the same reasons.
Claim 14 contains limitations for an apparatus which are similar to the limitations for the method in claim 6, and is rejected under 35 U.S.C. § 103 for the same reasons.


Claims 8-9 and 15-16
Claims 8-9 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma et al. ("Online Resource Management for Improving Reliability of Real-Time Systems on “Big–Little” Type MPSoCs," IEEE, 2020) in view of Salsbery et al. (U.S. Patent No. 8,478,567) in further view of Chen et al. (PCT Publication No. WO2020078135).


Claim 8
Regarding claim 8, Ma in view of Salsbery does not explicitly disclose, but Chen teaches:
The optimizing method according to claim 3, further comprising: 
acquiring an operation requirement for the satellite system; and updating the scheduling policy such that the quantified soft error stability and hard error stability match the operation requirement (Chen: ¶ [0174]-[0179]).

Ma in view of Salsbery teaches considering thermal profiles and power consumption.  Chen teaches adjusting scheduling decisions based on performance, power consumption, and temperature considerations (Chen: ¶ [0174]-[0179]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Chen in conjunction with a system such as that taught by Ma in view of Salsbery.  One of ordinary skill in the art would be motivated to do so to generate a more effective resource adjustment and control policy which will achieve a balance among the performance, the power consumption, and the temperature (Chen: ¶ [0008]; ¶ [0077]).

Claim 9
Regarding claim 9, Ma in view of Salsbery and Chen discloses:
The optimizing method according to claim 8, wherein in the updating of the scheduling policy, the iterative performance level is determined in accordance with an interval of an operation period of the satellite system which is divided into a plurality of intervals based on the ambient temperature information (Chen: ¶ [0153]-[0167] (evaluate temperature during time intervals and adjust temperature threshold based on ambient temperature; and alarm may be generated if the temperature exceeds the threshold and the schedule may be adjusted)).

Claims 15-16
	Claims 15-16 contain limitations for an apparatus which are similar to the limitations for the method in claims 8-9, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons.

Prior Art
Regarding dependent claim 7, prior art was not found that explicitly teaches or reasonably suggests, either alone or in combination, the limitations of the claim when the claim is considered as a whole.  Specifically, none of the prior art found explicitly taught or reasonably suggested the variation of the iterative performance level as described in the claim.  Relevant prior art deemed to be pertinent to the disclosed invention is listed on the attached PTO-892.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113